PER CURIAM.
This cause is before us on petition for writ of certiorari to review a decision of the District Court of Appeal, Third District, Romine v. Metropolitan Dade County, 369 So.2d 957 (Fla. 3d DCA 1978). In its per curiam affirmance of the trial court’s summary judgment, the district court expressly relied on Cheney v. Dade County, 353 So.2d 623 (Fla. 3d DCA 1977), a case which this Court has recently disapproved. See Commercial Carrier Corp. v. Indian River County, 371 So.2d 1010 (Fla.1979). The cause is therefore remanded to the District Court of Appeal, Third District, for reconsideration in light of Commercial Carrier.
It is so ordered.
SUNDBERG, C. J., and ADKINS, OVER-TON, ENGLAND and ALDERMAN, JJ., concur.